Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 03/17/22, 03/02/21, have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.          The drawings filed on 03/02/21.  These drawings are acceptable.

Claim/Specification Objections
4.	Claims 1, 2, are objected because of the following informalities: unclear and lack of antecedent basis.  Claim 1 disclosed “the cylindrical lens is convex downward such that the cylindrical lens expands the light coming from the light source”.  However, a convex lens is a converging lens.  Therefore, a convex lens cannot expand the light coming from the light source.  Further, according to Applicant’s figures 10, 12, the cylindrical lens 425 converge light from light source 421, and focus the light beams on to surface of wafer W.  In the other words, the limitation “the cylindrical lens expands the light” is nonsense.  
           For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as the following:  the cylindrical lens is convex downward such that the cylindrical lens [expands] receives the light coming from the light source. 
            Appropriate correction is required.  

CLAIM INTERPRETATION
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding unit, imaging device, illumination module” in claims 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
       “holding unit”: there is no definition/structure in specification.
       “imaging device”: CCD image sensor, CMOS image sensor, (Applicant’s Pub. No. 2021/0185282, [0068]).
       “illumination module: includes a half mirror 321 and a light source 322, (Applicant’s Pub. No. 2021/0185282, [0069]).
          Appropriate correction is required.  

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 10.	Claims 1-2, 5, are rejected under 35 U.S.C. 102(a1) as being anticipated by Itoh et al. (U.S. Pub. No. 2009/0303468). Hereafter “Itoh”. 
             Regarding Claim 1, Itoh teaches
             a light source configured to emit light downward toward the substrate, (figure 18, light source 2, substrate 10); and
             a cylindrical lens disposed below the light source, wherein the cylindrical lens is convex downward such that the cylindrical lens [expands] receives, (please see the objection above), the light coming from the light source along a circumferential direction of a cylindrical surface of the lens, (figure 18, light source 2, substrate 10, a cylindrical lens 77).

             Regarding Claim 2, Itoh teaches a light scattering member disposed between the light source and the cylindrical lens and configured to scatter the light coming from the light source to generate scattered light, wherein the cylindrical lens is configured to [expand] receive (please see the objection above), the scattered light along a circumferential direction of the cylindrical surface of the cylindrical lens, (figure 18, it is inherent that the cover of light source 2 must have its own scattering characteristic to generate scattered light).
              Regarding Claim 5, Itoh teaches the holding unit, (figure 1, element 5 substrate drive stage); and a camera having an imaging device configured to receive a first light coming from a front surface of the substrate held by the holding unit, through a lens, (figure 1, sensors 3, 4 is not different from imaging device).
Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

13.          Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (U.S. Pub. No. 2009/0303468) in view of Birkner (U.S. Pat. No. 8,089,622). Hereafter “Itoh” and “Birkner”.
            Regarding Claim(s) 7, Itoh teaches all the limitations of claim 1 as stated above except for the first light is a light coming from a peripheral portion of the front surface of the substrate, and wherein the illumination module is configured to irradiate the peripheral portion of the front surface of the substrate with the light emitted from the light source.  Birkner teaches the first light is a light coming from a peripheral portion of the front surface of the substrate, and wherein the illumination module is configured to irradiate the peripheral portion of the front surface of the substrate with the light emitted from the light source, (column 4, lines 18-27). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Itoh by irradiating the peripheral portion of the front surface of the substrate in order to inspect the edge of the substrate.

Other references
14.          The references of Manabe et al. (U.S. Pub. No. 2007/0182958) also teaches cylindrical convex lens, ([0106]; figure 20A, 20B, cylindrical convex lens 801), light source, (figure 1, light source 101), and substrate, (figure 1, substrate 105).

Allowable Subject Matter
15.          Claims 3-4, 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
.
16.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 3, 6. 
17.          As claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious an illuminating module for a substrate imaging apparatus, which is to be placed above a substrate held by a holding unit, said illuminating module comprising a cylindrical lens disposed below the light source, wherein the cylindrical lens is convex downward such that the cylindrical lens expands the light coming from the light source along a circumferential direction of a cylindrical surface of the cylindrical lens; wherein the light source includes a plurality of point light sources aligned in a row along a direction intersecting a direction in which the light source and the cylindrical lens are aligned, and wherein an axis of the cylindrical lens extends in a direction in which the plurality of point light sources are aligned; in combination with the rest of the limitations of claims 1 and 3.
18.          As claim 6, the prior art of record taken alone or in combination, fails to disclose or render obvious a substrate imaging apparatus of the illuminating module; wherein the illuminating module for a substrate imaging apparatus, which is to be placed above a substrate held by a holding unit, said illuminating module comprising a cylindrical lens disposed below the light source, wherein the cylindrical lens is convex downward such that the cylindrical lens expands the light coming from the light source along a circumferential direction of a cylindrical surface of the cylindrical lens. Further the substrate imaging apparatus comprising a camera having an imaging device configured to receive a first light coming from a front surface of the substrate held by the holding unit, through a lens; wherein further comprising a mirror member having a reflecting surface; wherein: the holding unit is configured to hold and rotate the substrate; the reflecting surface is inclined with respect to an axis of rotation of the holding unit and opposes an end face and a peripheral portion of a back surface of the substrate held by the holding unit; the imaging device is arranged to receive the first light and a second light through a lens, the second light is a light coming from the end face of the substrate and is reflected by the reflecting surface of the mirror member; and the illuminating module is configured to irradiate the front surface of the substrate held by the holding unit with the light emitted from the light source, and is also configured to irradiate the reflecting surface of the mirror member with the light emitted from the light source such that a reflected light, which is a light emitted from the light source and then reflected by the mirror member, reaches the end face of the substrate held by the holding unit; in combination with the rest of the limitations of claims 1 and 3.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 29, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877